DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is canceled.
Claim 2 is pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 02/04/2022, with respect to Claims 1 and 2, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 12/20/2021) of claims 1-2 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on February 04, 2022 have been entered. Claim 2 is pending. With regard to claim 2 the objections have been withdrawn. 

Allowable Subject Matter
Claims 2 is allowed. Independent claim 2 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 2, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for producing the relay terminal to electrically connect a through hole of a circuit board with a device terminal of an electric device, the relay terminal including: a bus bar having a flat-plate or a bent-plate shape; a press fit terminal having a flat-plate or a bent-plate shape, and connected to and stacked onto a one end portion of the bus bar in an extending direction, and having a pressing surface press-inserted into the through hole; and a second terminal connected to an another end portion of the bus bar in the extending direction being configured to be connected to the device terminal, the pressing surface having a plated layer on a first metal base material, a second metal base material of the bus bar being exposed on a side surface of the bus bar, the side surface extending along the extending direction, the method comprising: forming the press fit terminal with the plated layer on the pressing surface by performing a pressing process on a first flat plate comprising the first metal base material, and then performing a plating process on a shear surface corresponding to the pressing surface; forming the bus bar having a shear surface of the second metal base material on the side surface of the bus bar by performing a plating process on a surface of a second flat plate comprising the second metal base material, and then performing a pressing process on the second flat plate; forming the second terminal; and connecting the press fit terminal to the one end portion of the bus bar, and connecting the second terminal to the another end portion of the bus bar, as recited in claim 2, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER G LEIGH/Examiner, Art Unit 2831